United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3666
                                    ___________

Joseph Noel Sykes, sued as Joseph       *
N. Sykes,                               *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * District of Minnesota.
Eckankar, a non-profit corporation in   *
Sacramento, CA, also as a foreign non- *
profit corporation in Minneapolis, MN; *
Board of Trustees, sued as Board of     *      [UNPUBLISHED]
Trustees of Eckankar; Harold Klemp;     *
Philip Morimitsu; Carol Morimitsu;      *
Jack Heyl; Mary Carroll Moore,          *
                                        *
             Appellees.                 *
                                   ___________

                        Submitted: May 27, 1999
                            Filed: June 7, 1999
                                ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.
       Joseph Noel Sykes appeals the judgment of the district court1 dismissing his
complaint with prejudice, and enjoining Sykes from filing further actions against
defendants or their privies without prior leave of court. Having carefully reviewed the
record and the parties& briefs, we conclude the district court correctly determined res
judicata barred Sykes’s action. See Federated Dep’t Stores, Inc. v. Moitie, 452 U.S.
394, 398-99 & n.3 (1981). We further conclude the district court did not exceed its
authority in the sanction it imposed, because the order was appropriately tailored and
not unwarranted in light of Sykes’s prior litigation. Accordingly, we affirm the
judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The HONORABLE ANN D. MONTGOMERY, United States District Judge
for the District of Minnesota.
                                          -2-